DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 and 16-19 in the reply filed on 1/4/2021 is acknowledged.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/4/2021.

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Presently there is no limitation being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

Claim 1, lines 6-7: there is no antecedent basis for “the length L extending from an inside surface of the first side wall to an inside surface of the second side wall”.
Claim 1, line 8: there is confusing antecedent basis for “the length L”, it is unclear if it is the length of lines 4-5 or the length of line 6. 
Claim 1, lines 19-20: there is no antecedent basis for “the centerline 5.1 cm below a surface…” and “the second flow velocity along the centerline 5.1 cm below a surface…”
Claim 4: there is no antecedent basis for “the ratio of third or fourth flow velocity…” and “the second flow velocity at a position 0.05L from the front wall….” and “the molten glass at a transverse position of the at least one screw feeder”.
Claim 5: there is no antecedent basis for “the ration of third or fourth flow velocity…” and “the second flow velocity at a position 0.05L from the back wall….” and “the molten glass at a transverse position of the at least one screw feeder”.
Claim 7: there is not antecedent basis for “the energy input”.  It is unclear if the claims are limited to having a single energy input from a single current.  It is suggested that “the” be replaced with “an”. 


Claim 16, lines 6-7: there is no antecedent basis for “the length L extending from an inside surface of the first side wall to an inside surface of the second side wall”.
Claim 16, line 8: there is confusing antecedent basis for “the length L”, it is unclear if it is the length of lines 4-5 or the length of line 6. 
Claim 16, lines 20-21: there is no antecedent basis for “the centerline at a position 5.1 cm below a surface…” and “the second flow velocity along the centerline 5.1 cm below a surface…”

Claim 19: there is no antecedent basis for “the ration of third or fourth flow velocity…” and “the second flow velocity at a position 0.05L from the front wall….” and “the molten glass at a transverse position of the at least one screw feeder”.
Claim 20: there is no antecedent basis for “the ration of third or fourth flow velocity…” and “the second flow velocity at a position 0.05L from the back wall….” and “the molten glass at a transverse position of the at least one screw feeder”.
Claim 18: there is no antecedent basis for “the energy input”.  It is unclear if the claims are limited to having a single energy input from a single current.  It is suggested that “the” be replaced with “an”. 
Claim 10 is confusing because “zero +/-“ does not appear to add anything to the claim.  Any value below 80 volts does not exceed zero +/- 80.  For example 0, -80 and -50,000 does not exceed the range.  

Claim 1, line 19 and claim 16, line 20: it is unclear what is meant by the ‘integrated ratio….’  [0079] of the specification indicate the that the ratio “under the curve” and that this curve is the curve as shown in figure 10A.  However there is no clear disclosure as to what the curves of figure 10A mean.  Since the meaning of the curves is insolubly ambiguous the integration of the curves are also ambiguous.  The curves are ambiguous because they appear to contradict figures 4-5 and the associated text.  The second sentence of [0079] explains the “individual curves of figure 10A represent specific values of this ratio along the length of the melting vessel”.  The first sentence of [0079] explains the ratio of rearward convective velocity vs forward flow velocity at a position 2 inches below the surface.  However at any given point the glass can have either a forward component or a rearward component.  Something cannot reasonably have a velocity component in two opposite directions.  In other words: in figure 4 the rearward velocity for vector 162b is 0 and the forward velocity of vector 162a is 0.  Thus the ratio is Vfirstflow:0 along 162a and the ratio is 0:Vsecondflow along 162b and there is no meaningful integration along either of these ratios.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 16-19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rough 3951635.
Claim 1: See figure 1 of Rough which shows the feeding with a screw feeder 16 a raw material into a melting vessel 12. The walls are clearly shown in figures 3 and 4.  Any of the four walls can be considered be the ‘bottom wall’ because they extend to the bottom of the melt. The sand grains (col. 2, line 17) is the raw material the is fed into the melting vessel.  L/W is (5/2.5=) 2 in view of col. 2, lines 48-50.
The heating of the molten glass is anticipated by col. 2, lines 50-53 and col. 4, lines 3-6.  Although Rough does not explicitly mention current between the electrodes one of ordinary skill would understand that the heating uses current as claimed. 
As to the first, second, third and fourth convection flow with the first, second, third and fourth flow velocities:  such are the inherent result of the Rough heating with electrodes.  One of ordinary skill would understand that the heating of the molten glass with the electrodes will cause the glass increase in temperature.  The temperature increase will cause the density of the glass to reduce, thus causing the glass to become more buoyant, rise to the top and create upwelling, while the glass in contact with the walls will be cooled by the walls and sink. 
As to the last three lines of claim 1: Rough would not have any ratio of the first flow velocity to the second flow velocity at any location along the centerline and thus one could not integrate the non-existent ratio.  The MPEP at 2111.04 indicates that Applicant may use ‘wherein’ clauses to provide optional features or suggestions.   Since the claim does not explicitly provide for an integral ratio, the ‘wherein’ clause (claim 1, lines 19-21) is construed as being an optional feature or suggestion.  Furthermore [0040] indicates the ratio that is integrated is a modeled feature.   Since the ratio is modeled it is understood to not involve physical velocities measured in the furnace.  The model is not described.  It is deemed one could reverse-engineer a model to obtain ratio from the Rough process which could be integrated to obtain any desired value such that the integral is any desired value greater than 1.5.  Also since there is no antecedent basis for “the second flow velocity along the centerline 5.1 cm below a surface” an no antecedent basis for “the centerline 5.1 cm below a surface” they can be considered to be optional features and thus not required. 

Claims 2-3: LxW =  5 feet x 2.5 feet = 12.5 sq feet = 1.16 square meters. 
Claims 4-5: as a ‘wherein’ clause claims 4-5 are considered to recite only optional features and thus do not serve to define over Rough.  Also there is no antecedent basis for “the ratio…”; “the molten glass at a transverse position of the at least one screw feeder and “the second flow velocity at a position 0.05L…” which suggests they are not required and thus optional.  Rough does not have molten glass at any position of the screw feeder.  
	Claim 6: See Rough col. 2, lines 50-53.
	Claim 7: Rough’s current can input no less than 0% and no more than 100% of the energy.  This inherent range overlaps all of the claimed range of 20%-100%.  The claimed range encompasses 80% of the possible range. This substantial overlap provides a prima facie case of anticipation.  Also one can consider that Rough’s current is equal to itself; it is also a total energy input.  It is noted that one can consider that no (or very little) of the energy from the flames is input into the molten glass 29 because foam 28 would absorb most of the radiative heat.  
	Claim 8: figure 4 shows that the electrodes extend through the tank wall (i.e. the bottom wall). 
	Claim 9 see col. 2, line 53. 
	Claim 10 does not recite any step of varying or evaluating.  Rough also does not disclose varying or evaluating.  The wherein clause of claim is construed to be optional and thus does not define over Rough.  In the alternative: claim 10 only further limits methods which include varying a voltage and/or evaluating the variation.  Since Rough does not disclose a variation or evaluation the claim does not serve to define over the Rough method. 


Claim 16 has the same limitations of claims 1, 2 and 9 and thus claim 16 is anticipated for the same reasons those claims are. 

Claims 17, 18 , 19 and 20 have the same limitations as claims 6, 7, 4 and 5 (respectively) and are anticipated for the same reasons. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim claims 1-10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rough 3951635 in view of Borel 2277679 and Campbell 2387880.
See the above rejection as to how Rough discloses the method of claim 1 .  Rough does not explicitly mention the convection flow (indicated as being inherent in the above rejection).  Campbell discloses that in glass furnaces side walls are slightly cooler than the middle of the furnaces and how this results in convective flows (col. 1,  lines 30-52).  Borel discloses electrodes can be used in a manner that places hot zones in any position and that prevents excessive heating of the sidewalls (page 2, 2nd col., lines 30-44).  Borel also discloses that excessive temperature of sidewalls cause deterioration of the walls (page, 1 first col. lines 43-46. It would have been obvious to perform the Rough method in a manner that the walls are cooler than the middle of the furnace so as to  prevent a deterioration of the sidewalls that might cause molten glass to flood out.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rough 3951635 as applied to claim 1 above and in view of Bookbinder 2014/0230491
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rough 3951635 in view of Borel 2277679 and Campbell 2387880 as applied to claim 1 above and further in view of Bookbinder 2014/0230491.

Rough does not recite forming a glass ribbon as required by claim 11.  Bookbinder discloses [0008] that the fusion process for making ribbon is a conventional process.  It would have been obvious to form the Rough molten glass into a ribbon using an isopipe so as to be able to make glass windows or displays.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gell is cited for teachings regarding furnace design.  Penberthy is cited for its teachings regarding controlling foam.  Cozac and Dunn are cited as being of general interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741